


110 HCON 314 IH: Establishing a Joint Select Committee on

U.S. House of Representatives
2008-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. CON. RES. 314
		IN THE HOUSE OF REPRESENTATIVES
		
			March 11, 2008
			Mr. Hensarling (for
			 himself and Mr. Campbell of
			 California) submitted the following concurrent resolution; which
			 was referred to the Committee on
			 Rules
		
		CONCURRENT RESOLUTION
		Establishing a Joint Select Committee on
		  Earmark Reform.
	
	
		1.Joint Select Committee on
			 Earmark Reform
			(a)Establishment and
			 CompositionThere is hereby established a Joint Select Committee
			 on Earmark Reform. The joint select committee shall be composed of 16 members
			 as follows:
				(1)8
			 Members of the House of Representatives, 4 appointed from the majority party by
			 the Speaker of the House and 4 from the minority party by the minority leader;
			 and
				(2)8
			 Members of the Senate, 4 appointed from the majority party by the majority
			 leader of the Senate and 4 from the minority party by the minority
			 leader.
				A vacancy
			 in the joint select committee shall not affect the power of the remaining
			 members to execute the functions of the joint select committee, and shall be
			 filled in the same manner as the original selection.(b)Study and
			 Report
				(1)StudyThe
			 joint select committee shall make a full study of the practices of the House,
			 Senate, and executive branch regarding earmarks in authorizing, appropriation,
			 tax, and tariff measures. As part of the study, the joint select committee
			 shall consider the efficacy of—
					(A)the disclosure
			 requirements of clause 9 of rule XXI and clause 17 of rule XXIII of the Rules
			 of the House of Representatives, House Resolution 491, and rule XLIV of the
			 Standing Rules of the Senate, and the definitions contained therein;
					(B)requiring full
			 transparency in the process, with earmarks listed in bills at the outset of the
			 legislative process and continuing throughout consideration;
					(C)requiring that
			 earmarks not be placed in any bill after initial committee
			 consideration;
					(D)requiring that
			 Members be permitted to offer amendments to remove earmarks at subcommittee,
			 full committee, floor consideration, and during conference committee
			 meetings;
					(E)requiring that
			 bill sponsors and majority and minority managers certify the validity of
			 earmarks contained in their bills;
					(F)recommending
			 changes to earmark requests made by the executive branch through the annual
			 budget submitted to Congress pursuant to section 1105 of title 31, United
			 States Code;
					(G)requiring that
			 House and Senate amendments meet earmark disclosure requirements, including
			 amendments adopted pursuant to a special order of business; and
					(H)establishing new
			 categories for earmarks, including—
						(i)projects with
			 National scope;
						(ii)military
			 projects; and
						(iii)local or
			 provincial projects, including the level of matching funds required for such
			 project.
						(2)Report
					(A)The joint select
			 committee shall submit to the House and the Senate a report of its findings and
			 recommendations not later than 6 months after adoption of this concurrent
			 resolution.
					(B)No recommendation
			 shall be made by the joint select committee except upon the majority vote of
			 the members from each House, respectively.
					(C)Notwithstanding
			 any other provision of this resolution, any recommendation with respect to the
			 rules and procedures of one House that only affects matters related solely to
			 that House may only be made and voted on by members of the joint select
			 committee from that House and, upon its adoption by a majority of such members,
			 shall be considered to have been adopted by the full committee as a
			 recommendation of the joint select committee.
					In
			 conducting the study under paragraph (1), the joint select committee shall hold
			 not fewer than 5 public hearings.(c)Resources and
			 Dissolution
				(1)The joint select
			 committee may utilize the resources of the House and Senate.
				(2)The joint select
			 committee shall cease to exist 30 days after the submission of the report
			 described in subsection (a)(2).
				(d)DefinitionFor
			 purposes of this section, the term earmark shall include
			 congressional earmarks, congressionally directed spending items, limited tax
			 benefits, or limited tariff benefits as those terms are used in clause 9 of
			 rule XXI of the Rules of the House of Representatives and rule XLIV of the
			 Standing Rules of the Senate. Nothing in this subsection shall confine the
			 study of the joint select committee or otherwise limit its
			 recommendations.
			2.Moratorium on
			 earmarks in the HouseIn the
			 House, for the remainder of the 110th Congress, it shall not be in order to
			 consider a bill, joint resolution, or conference report containing a
			 congressional earmark, limited tax benefit, or limited tariff benefit (as such
			 terms are used in clause 9 of rule XXI of the Rules of the House of
			 Representatives).
		
